Citation Nr: 0704795	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  00-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as low back with left 
hip pain and numbness.  



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1976 to 
September 1980 and from April 1984 to December 1988.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2000 decision by the 
RO which denied service connection for the disability now at 
issue on appeal.  The Board remanded the appeal for 
additional development in April 2001.  

In March 2003, the Board denied the claim, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In January 2004, the 
Court granted a Joint Motion to vacate and remand the March 
2003 Board decision.  The Board remanded the appeal for 
additional development in June 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A chronic low back disorder was not manifest in service 
or within one year of service discharge, and there is no 
competent medical evidence that any current degenerative disc 
disease of the lumbar spine is related to service.  

3.  The veteran is not shown to have degenerative disc 
disease of the lumbar spine, claimed as a low back disability 
with left hip pain and numbness, at present which is related 
to service.  


CONCLUSION OF LAW

The veteran does not have degenerative disc disease of the 
lumbar spine due to disease or injury which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, the June 2004 Board remand and July 2001 and 
July 2004 letters fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case was promulgated in March 2006.  The veteran was 
notified of the evidence that was needed to substantiate his 
claim and that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran's 
service medical records and all VA medical records identified 
by him have been obtained and associated with the claims 
file.  The veteran was afforded a VA examination during the 
pendency of this appeal, and was given an opportunity to 
testify at a personal hearing, but declined.  The Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish an effective date 
prior to the rating decision on appeal.  However, he was 
subsequently notified by letter in March 2006, and the claim 
was readjudicated later the same month.  In any event, as the 
Board has concluded that the preponderance of the evidence is 
against the claim of service connection for low back 
disability, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that any VCAA notice deficiency in this regard is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The veteran contends that his low back and left hip pain are 
manifestations of an injury to his spine suffered in a 
parachute accident in service in June 1985, and that he has 
had chronic low back and left hip problems ever since.  

The service medical records show that the veteran was seen 
for low back pain in January 1978, during his first period of 
military service.  At that time, he denied any specific 
trauma and no pertinent abnormalities were noted on 
examination.  The assessment was low back spasm.  Other than 
a tendency to lumbar kyphosis in sitting position, no 
pertinent abnormalities were noted on his separation 
examination in September 1980.  

Regarding any low back problems, the service medical records 
for the veteran's second period of service showed that he was 
seen for pain in his lower back and right arm with numbness 
in his right leg after smashing into a concrete wall while 
playing football in December 1984.  No pertinent 
abnormalities referable to the lower back were noted on 
examination at that time.  In September 1985, the veteran was 
seen for low back pain and numbness in the left leg one day 
after bending and lifting a tree.  An examination revealed 
some left side tenderness and decreased range of motion of 
left leg; curvature of the spine was also noted.  The 
assessment was rule out neurologic impingement.  X-ray 
studies of the lumbar spine were negative.  The records show 
that he was started on medication and placed on light duty 
restriction.  

The veteran was seen for a right big toe injury on June 4, 
1985, one day after a (parachute) jump.  Other than pain and 
slight discoloration of the toe nail, no pertinent 
abnormalities were noted.  

Regarding any neurological symptoms, the service medical 
records showed that the veteran was seen for left leg 
numbness in April 1984.  Except for some hamstring tightness 
and tenderness in the left buttock (gluteus maximus area), no 
pertinent neurological or musculoskeletal abnormalities were 
noted.  A progress note in May 1984 indicated that the 
veteran complained of pain and numbness in the left first toe 
and left leg, and had tenderness in the sacroiliac joint on 
the left.  However, he was functioning well in his unit and 
was ambulating and running without pain.  The assessment was 
resolving back and left leg pain.  He was seen for left hip 
pain after slipping, but not falling in a shower in July 
1985.  Other than some localized pain, no pertinent 
abnormalities were noted.  The assessment was soreness of 
greater trochanter region.  

The remainder of the service medical records showed no 
further complaints, treatment, abnormalities, or diagnosis 
referable to any low back or left hip problems during 
service.  

Private medical records from Dr. Robinson, received in 
February 1999, showed that the veteran was treated for 
various maladies on several occasions from May 1989 to August 
1993.  The first treatment for back pain was in July 1993.  
At that time, the veteran reported the onset of low back 
pain, left leg numbness, and pain between his shoulder blades 
after a parachute jump in 1985.  On examination, there was 
mild tenderness in the lumbosacral area and at the T5-6 level 
with decreased motion in the left leg and foot.  The 
impression was scoliosis with sciatica.  The progress note 
indicated that x-ray studies of the spine were negative and 
the veteran was referred for an MRI.  The private medical 
records do not indicate if the MRI was performed.  

VA medical records associated with the claims file in January 
1999, included a June 1997 x-ray report which was essentially 
unremarkable except for mild curvature of the lower thoracic 
and upper lumbar spine to the right.  A VA CT scan in August 
1997 showed a normal lumbosacral spine from L2 through S1.  

On VA neurological examination in April 1999, the veteran 
reported persistent pain and weakness in the left leg since a 
parachute injury in 1985.  The veteran reported that his 
parachute got tangled with another soldier and untangled just 
before hitting the ground.  He said that he was able to leave 
the drop zone under his own power and that he contacted sick 
call the next morning and was asked by the physician's aid if 
he wanted to leave the Army.  He was told that he would be 
checked over by a specialist, but said that he was never seen 
by anyone.  He also reported that while he was bothered by 
back pain during his three years of remaining service, he did 
not seek any medical attention.  The examiner commented that 
he was concerned that the veteran could have post traumatic 
cervical or lumbosacral disc herniation as a consequence of 
his parachute accident.  

On VA examination in October 2001, the examiner indicated 
that the claims file and service medical records were 
reviewed and included a detailed description of the veteran's 
medical history.  The veteran reported that all treatment for 
his back and left leg problems since service was by VA except 
for a private physician he saw in 1993.  He said that in 
1993, he was mowing his lawn when his left leg gave out and 
he injured his right toe.  The veteran reported that he did 
not have any follow-up treatment.  The diagnoses included 
chronic low back myofascial pain and degenerative disc 
disease of the lumbar spine.  The examiner noted that while 
the veteran was treated for episodes of back pain in service, 
there was no evidence of a parachute injury as described by 
the veteran in the service medical records.  The examiner 
also indicated that there was no pathology of a current left 
hip disability.  Based on his review of the claims file and 
an examination, he opined that the veteran's left hip/groin 
pain was probably related to his back problems.  He noted 
that x-ray studies of the lumbar spine in June 1997, and a CT 
scan in August 1997 were within normal limits.  However, two 
years later, x-ray studies showed degenerative disc disease 
at L5-S1 and an MRI showed disc bulges and degenerative disc 
disease.  Based on the veteran's medical history and a review 
of all the evidence of record, the examiner opined, in 
essence, that the absence of any objective findings in 
service or in 1997, and the positive findings in 1999 
suggested that there was no relationship between the 
veteran's current low back disability and service.  

On a November 2000 neurological examination for Social 
Security disability, received in March 2006, the veteran 
reported that he sustained a lumbosacral sprain in a 
parachute jump in service and had intermittent pain and 
numbness in his left buttock and down his left leg ever 
since.  He also reported numbness in the left upper 
extremity, particularly in the fingers of his left hand.  The 
physician noted that x-ray studies in March 1999 showed 
minimal osteoarthritic changes and spur formation at the L5-
S1 level with narrowing of the disc space.  An MRI in May 
1999 was compatible with degenerative changes and disc 
herniation at the L5-S1 level.  A myelogram in July 1999 
revealed mild central disc herniation and bulge at the L5-S1 
level.  An MRI in September 2000 revealed central disc bulges 
at the L4-5 and L5-S1 levels and mild central herniated disc 
touching the anterior dural sac.  

On a January 2001 case activities report by Social Security, 
received in March 2006, the veteran reported that he worked 
for an environmental company removing asbestos from buildings 
from 1994 to 1995.  The veteran described the physical 
demands of his job and said that he was on his feet 8 hours a 
day, frequently lifting 50 pounds and up to 100 pounds during 
the average work day.  He handled big objects 4 to 5 hours a 
day, and small objects 3 to 4 hours a day.  He climbed 
ladders several times a week, stooped 3 hours, and knelt and 
was in the crouched position for about an hour.  The veteran 
dated the onset of a ruptured disc in the lower back with 
nerve damage and left leg pain radiating from the left hip to 
December 31, 1995.  

A Social Security field office report in March 2002, also 
indicated the onset of the veteran's symptoms since December 
31, 1995.  On an undated Disability Report Adult, the veteran 
reported that his low back problems first started bothering 
him on June 4, 1984, and that he stopped working in January 
1996, in order to seek medical attention.  

Analysis

While the veteran contends that his current low back problems 
were caused by a parachute injury in service, he has not 
provided any competent evidence to support his assertions.  

Service records indicate that he was treated for complaints 
of back pain on three occasions and of left leg numbness in 
1984; he was treated for a toe injury following a parachute 
jump in 1985 although there was no mention of any back 
problems or abnormal findings at that time.  

Post-service treatment records include an April 1999 
statement by a VA physician that the physician was concerned 
that, based on the veteran's complaints, the veteran could 
have post traumatic cervical or lumbosacral herniation due to 
a reported parachute accident.  MRI and myelogram reports 
from July 1999 showed lumbosacral disc herniation.  The Board 
remanded the matter to obtain additional medical evidence 
referred to by the veteran and to afford the veteran a VA 
examination.  In October 2001 a VA examiner rendered an 
opinion that it was not at least as likely as not that the 
current back pain and left hip pain were related to service 
and more specifically to an injury suffered during a 
parachute jump in service.  The VA examiner at the time 
considered the veteran's reported history of a parachute jump 
fall in service.  However, the examiner noted that there is 
no report in the service medical records of the veteran being 
treated for hip or back injury after a parachute jump.  The 
examiner noted the reported medical history of leg numbness 
beginning in 1984, falling in the shower in 1985, normal X-
rays and CT scan in 1997, and finally actual findings of 
degenerative disc disease of the low back dating from March 
1999.  Pelvis X-rays were reportedly normal in March 1999, 
however.  Thus, the diagnosis at the time of the October 2001 
VA examination was chronic myofascial pain, low back and 
degenerative disc disease, lumbar spine.  The examiner opined 
that the veteran had no left hip disability but that the pain 
in the hip was related to the low back complaints.  Also, the 
examiner opined that there was no relationship between the 
current back condition, myofascial pain and degenerative disc 
disease, and the veteran's service.  The examiner pointed out 
that he was basing his opinion in part on the fact that there 
had been several negative X-rays and diagnostic assessments 
until 1999.  The Board finds the medical opinion persuasive 
as it was based on a longitudinal review of the entire 
record, and included a discussion and analysis of all 
relevant facts.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Moreover, the veteran has presented no competent 
evidence to dispute the opinion.  

The VA medical opinion of record indicates that there is no 
causal relationship between service and the claimed disorder.  
There is no continuity of low back pain and left hip 
symptomatology since service.  There is no chronic condition 
of the low back noted in service nor is arthritis shown 
within a presumptive period following service.  It is not 
disputed that the veteran performed parachute jumps in 
service.  However, there is no record of treatment in the 
service medical records for a low back injury related to 
jumps. The statement by the VA examiner in April 1999 that he 
was concerned that the veteran could have cervical or lumbar 
disease based on a parachute jump precipitated further 
evaluation, including MRI, which ultimately led to the 
diagnosis of disc disease.  However, the subsequent opinion 
by a VA examiner in October 2001 involved a thorough review 
of the record from an historical perspective undertaken in 
order to determine the likelihood of a relationship between 
current disease and service.  The Board finds it more 
persuasive and of more probative value.  

The Board finds that the veteran's assertions regarding the 
nature and date of onset of his current back disability are 
of little probative value.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  While the veteran is competent to relate 
that he experienced low back problems in service, he is not a 
medical professional competent to offer an opinion as to the 
etiology of any current low back disability.  Savage, 10 Vet. 
App. at 495; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Inasmuch as there is no evidence of a chronic low back 
disability, including degenerative disc disease of the lumbar 
spine in service and no competent medical evidence that 
arthritis was manifest within one-year post service, and no 
competent evidence of a medical nexus between the veteran's 
service and a current low back disability, the Board finds 
that there is no basis to grant service connection for 
degenerative disc disease of the lumbar spine.  The benefit 
of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, claimed as low back pain with left hip pain and 
numbness, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


